Opinion of the Court by
Judge Hardin
As it does not appear that any other claims existed against the county of Lyon than those of the appellees, for the erection of public buildings, it seems to us that the order of the county court made at its October term, 1863, was sufficiently specific and certain to require the sheriff to pay on the claims in controversy, the funds remaining in his hands collected as county levy for the years 1862 and 1863. Llis settlements with the commissioner of the court showed that a balance of the levy for 1862 remained in his hands of $620.22 and that a balance of $1,212.03 remained in his hands of the levy of 1863, and although the sureties in the bond executed on the 27th of April, 1863, were not liable for said balance of $620.22 the estate of Young, the sheriff, was, and the bond embraced the levy for 1863. From these views it results that the court properly adjudged that the plaintiff recover against the estate of Young alone the balance of funds remaining of the levy for 1862, and for the residue of the claims rendered judgment against the sureties as well as the administrators of Young.
"Wherefore, the judgment is affirmed.